Case 2:16-cv-03544-SJF-AYS Document 48 Filed 01/22/20 Page 1 of 1 PageID #: 175

                                                                                                   Debra L. Wabnik
                                                                                                                  Partner

                                                                                                      Direct 516.812.4504
                                                                                                dwabnik@staggwabnik.com

                                                                                                       Also admitted in NJ

                                                                                                        staggwabnik.com
401 Franklin Avenue, Suite 300, Garden City, NY 11530
T 516.812.4500| F 516.812.4600

331 Newman Springs Road, Building 1, 4th Floor, Suite 143, Red Bank, NJ 07701| T 732.784.1586
1111 Summer Street, 5th Floor, Stamford, CT 06905| T 203.967.4000


                                                                   January 22, 2020
Via ECF
Honorable Sandra Fuerstein
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

         Re:       Weitzman v. Long Beach CSD
                   Case No.: 16-cv-3544 (SJF) (AYS)

Dear Judge Fuerstein:

        We represent plaintiff in the above-mentioned matter. Our firm name shall now be
designated as Stagg Wabnik Law Group LLP. Our physical address has not changed, and my
email address is dwabnik@staggwabnik.com. This letter is to confirm that our firm name, physical
address and email addresses have been updated in Pacer/NextGen to reflect correctly within the
docket.

         If you have any questions, please feel free to contact the undersigned. Thank you.


                                                                   Respectfully submitted,

                                                                   /s/ Debra L. Wabnik (dw-0944)
                                                                   Debra L. Wabnik

DW/sf

cc:      All Parties (via ECF)
